In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00079-CR

NATHANIEL KYLE FURSTONBERG,               §   On Appeal from the 415th District Court
Appellant
                                          §   of Parker County (CR19-0777)

                                          §   October 6, 2022

V.                                        §   Memorandum Opinion by Justice Kerr

                                          §   Concurring Memorandum Opinion by
                                              Justice Walker

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete all the

court costs, delete the time-payment fee, and delete the reimbursement cost of an

appointed attorney. It is ordered that the judgment of the trial court is affirmed as

modified.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr